           Case 1:20-cv-03035-JTR                  ECF No. 31        filed 04/22/21       PageID.1322 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                    FILED IN THE
                                         UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                           Apr 22, 2021
                         GERALD M.,                                                                            SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-3035-JTR
                                                                     )
              ANDREW M. SAUL,
       COMMISSIONER OF SOCIAL SECURITY,                              )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 29, is GRANTED. The above-captioned case is REVERSED and
’
              REMANDED to the Commissioner of Social Security for further administrative action pursuant to sentence four of 42
              U.S.C. § 405(g). Judgment is entered for the PLAINTIFF.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                          John T. Rodgers                                    on a stipulated motion to remand.




Date: April 22, 2021                                                       CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
